

114 S98 IS: STEM Jobs Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 98IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to promote innovation, investment, and research in the
			 United States, to eliminate the diversity immigrant program, and for other
 purposes. 1.Short titleThis Act may be cited as the STEM Jobs Act of 2015.2.Immigrant visas
			 for certain advanced STEM graduates(a)Worldwide level
 of immigrationSection 201(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(2)) is amended by adding at the end the following:(D)(i)In addition to the increase provided under subparagraph (C), the number computed under this paragraph for fiscal year 2016 and subsequent fiscal years shall be further increased by the number specified in clause (ii), to be used in accordance with paragraphs (6) and (7) of section 203(b), except that—(I)immigrant visa numbers made available under this subparagraph but not required for the classes specified in paragraphs (6) and (7) of section 203(b) shall not be counted for purposes of subsection (c)(3)(C); and(II)for purposes of paragraphs (1) through (5) of section 203(b), the increase under this subparagraph shall not be counted for purposes of computing any percentage of the worldwide level under this subsection.(ii)The number specified in this clause is 55,000, reduced for any fiscal year by the number by which the number of visas under section 201(e) would have been reduced in that year pursuant to section 203(d) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1151 note) if section 201(e) had not been repealed by section 3 of the STEM Jobs Act of 2015.(iii)Immigrant visa numbers made available under this subparagraph for fiscal year 2016, but not used for the classes specified in paragraphs (6) and (7) of section 203(b) in such year, may be made available in subsequent years as if they were included in the number specified in clause (ii) only to the extent of the cumulative number of petitions under section 204(a)(1)(F), and applications for a labor certification under section 212(a)(5)(A), filed in fiscal year 2016 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the number specified in clause (ii) for such year. Such immigrant visa numbers may only be made available in fiscal years after fiscal year 2016 in connection with a petition under section 204(a)(1)(F), or an application for a labor certification under section 212(a)(5)(A), that was filed in fiscal year 2016.(iv)Immigrant visa numbers made available under this subparagraph for fiscal year 2017, but not used for the classes specified in paragraphs (6) and (7) of section 203(b) during such year, may be made available in subsequent years as if they were included in the number specified in clause (ii) only to the extent of the cumulative number of petitions under section 204(a)(1)(F), and applications for a labor certification under section 212(a)(5)(A), filed in fiscal year 2017 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the number specified in clause (ii) for such year. Such immigrant visa numbers may only be made available in fiscal years after fiscal year 2017 in connection with a petition under section 204(a)(1)(F), or an application for a labor certification under section 212(a)(5)(A), that was filed in fiscal year 2017.(v)Immigrant visa numbers made available under this subparagraph for fiscal year 2018, but not used for the classes specified in paragraphs (6) and (7) of section 203(b) in such year, may be made available in subsequent years as if they were included in the number specified in clause (ii), but only—(I)to the extent of the cumulative number of petitions under section 204(a)(1)(F), and applications for a labor certification under section 212(a)(5)(A), filed in fiscal year 2018 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the number specified in clause (ii) for such year;(II)if the immigrant visa numbers used under this subparagraph for fiscal year 2017 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) were less than the number specified in clause (ii) for such year; and(III)if the processing standards set forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal year 2018.Such
				immigrant visa numbers may only be made available in fiscal years
			 after fiscal
				year 2018 in connection with a petition under section 204(a)(1)(F),
			 or an
				application for a labor certification under section 212(a)(5)(A),
			 that was
 filed in fiscal year 2018.(vi)Immigrant visa numbers made available under this subparagraph for fiscal year 2019, but not used for the classes specified in paragraphs (6) and (7) of section 203(b) in such year, may be made available in subsequent years as if they were included in the number specified in clause (ii), but only—(I)to the extent of the cumulative number of petitions under section 204(a)(1)(F), and applications for a labor certification under section 212(a)(5)(A), filed in fiscal year 2019 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the number specified in clause (ii) for such year;(II)if the immigrant visa numbers used under this subparagraph for fiscal year 2018 with respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b) were less than the number specified in clause (ii) for such year; and(III)if the processing standards set forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal year 2019.Such
				immigrant visa numbers may only be made available in fiscal years
			 after fiscal
				year 2018 in connection with a petition under section 204(a)(1)(F),
			 or an
				application for a labor certification under section 212(a)(5)(A),
			 that was
				filed in fiscal year
				2019..(b)Numerical
 limitation to any single foreign stateSection 202(a)(5)(A) of such Act (8 U.S.C. 1152(a)(5)(A)) is amended by striking or (5) and inserting (5), (6), or (7).(c)Preference
 allocation for employment-Based immigrantsSection 203(b) of such Act (8 U.S.C. 1153(b)) is amended—(1)by redesignating paragraph (6) as paragraph (8); and(2)by inserting after paragraph (5) the following:(6)Aliens holding
				doctorate degrees from united states doctoral institutions of
			 higher
			 education in
				science, technology, engineering, or mathematics(A)In
 generalVisas shall be made available, in a number not to exceed the number specified in section 201(d)(2)(D)(ii), to qualified immigrants who—(i)hold a doctorate degree in a field of science, technology, engineering, or mathematics from a United States doctoral institution of higher education; and(ii)have taken all doctoral courses in a field of science, technology, engineering, or mathematics, including all courses taken by correspondence (including courses offered by telecommunications) or by distance education, while physically present in the United States.(B)DefinitionsFor purposes of this paragraph, paragraph (7), and sections 101(a)(15)(F)(i)(I) and 212(a)(5)(A)(iii)(III):(i)The term distance education has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(ii)The term field of science, technology, engineering, or mathematics means a field included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, and physical sciences.(iii)The term United States doctoral institution of higher education means an institution that—(I)is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a proprietary institution of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b)));(II)was classified by the Carnegie Foundation for the Advancement of Teaching on January 1, 2014, as a doctorate-granting university with a very high or high level of research activity or classified by the National Science Foundation after the date of enactment of this paragraph, pursuant to an application by the institution, as having equivalent research activity to those institutions that had been classified by the Carnegie Foundation as being doctorate-granting universities with a very high or high level of research activity;(III)has been in existence for at least 10 years; and(IV)is accredited by an accrediting body that is itself accredited either by the Department of Education or by the Council for Higher Education Accreditation.(C)Labor
				certification required(i)In
 generalSubject to clause (ii), the Secretary of Homeland Security may not approve a petition filed for classification of an alien under subparagraph (A) unless the Secretary of Homeland Security is in receipt of a determination made by the Secretary of Labor pursuant to the provisions of section 212(a)(5)(A), except that the Secretary of Homeland Security may waive this requirement if the Secretary determines such waiver to be in the national interest.(ii)Requirement
 deemed satisfiedThe requirement under clause (i) shall be deemed satisfied with respect to an employer and an alien in a case in which a certification made under section 212(a)(5)(A)(i) has already been obtained with respect to the alien by that employer.(7)Aliens holding
				master’s degrees from united states doctoral institutions of higher
			 education in
				science, technology, engineering, or mathematics(A)In
 generalAny visas not required for the class specified in paragraph (6) shall be made available to the class of aliens who—(i)hold a master’s degree in a field of science, technology, engineering, or mathematics from a United States doctoral institution of higher education that was either part of a master’s program that required at least 2 years of enrollment or part of a 5-year combined baccalaureate-master’s degree program in such field;(ii)have taken all master’s degree courses in a field of science, technology, engineering, or mathematics, including all courses taken by correspondence (including courses offered by telecommunications) or by distance education, while physically present in the United States; and(iii)hold a baccalaureate degree in a field of science, technology, engineering, or mathematics or in a field included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary group of biological and biomedical sciences.(B)Labor
				certification required(i)In
 generalSubject to clause (ii), the Secretary of Homeland Security may not approve a petition filed for classification of an alien under subparagraph (A) unless the Secretary of Homeland Security is in receipt of a determination made by the Secretary of Labor pursuant to the provisions of section 212(a)(5)(A), except that the Secretary of Homeland Security may waive this requirement if the Secretary determines such waiver to be in the national interest.(ii)Requirement
 deemed satisfiedThe requirement under clause (i) shall be deemed satisfied with respect to an employer and an alien in a case in which a certification made under section 212(a)(5)(A)(i) has already been obtained with respect to the alien by that employer..(d)Procedure for
 granting immigrant statusSection 204(a)(1)(F) of such Act (8 U.S.C. 1154(a)(1)(F)) is amended—(1)by striking (F) and inserting (F)(i);(2)by striking 203(b)(1)(B), 203(b)(1)(C), 203(b)(2) or 203(b)(3) and inserting paragraph (1)(B), (1)(C), (2), (3), (6), or (7) of section 203(b);(3)by striking Attorney General and inserting Secretary of Homeland Security; and(4)by adding at the end the following:(ii)The following processing standards shall apply with respect to petitions filed under clause (i) relating to alien beneficiaries qualifying under paragraph (6) or (7) of section 203(b):(I)The Secretary of Homeland Security shall adjudicate such petitions not later than 60 days after the date on which the petition is filed. If additional information or documentation is requested by the Secretary during such 60-day period, the Secretary shall adjudicate the petition not later than 30 days after the date on which such information or documentation is received.(II)The petitioner shall be notified in writing not later than 30 days after the date of filing if the petition does not meet the standards for approval.(III)Notification under subclause (II) shall include—(aa)a description of the specific deficiencies in the petition; and(bb)an explanation of the process available to the applicant for the prompt resubmission of a modified petition..(e)Labor
 certification and qualification for certain immigrantsSection 212(a)(5) of such Act (8 U.S.C. 1182(a)(5)) is amended—(1)in subparagraph (A)—(A)in clause (ii)—(i)in subclause (I), by striking , or at the end and inserting a semicolon;(ii)in subclause (II), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(III)holds a doctorate degree in a field of science, technology, engineering, or mathematics from a United States doctoral institution of higher education (as defined in section 203(b)(6)(B)(iii)).;(B)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively;(C)by inserting after clause (i) the following:(ii)Job
				order(I)In
 generalAn employer who files an application under clause (i) shall submit a job order for the labor the alien seeks to perform to the State workforce agency in the State in which the alien seeks to perform the labor. The State workforce agency shall post the job order on its official agency website for a minimum of 30 days beginning not later than 3 days after receipt using the employment statistics system authorized under section 15 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.).(II)LinksThe Secretary of Labor shall include links to the official websites of all State workforce agencies on a single webpage of the official website of the Department of Labor.;
 and(D)by adding at the end the following:(vi)Processing
				standards for alien beneficiaries qualifying under paragraphs (6)
			 and (7) of
 section 203(b)The following processing standards shall apply with respect to applications under clause (i) relating to alien beneficiaries qualifying under paragraph (6) or (7) of section 203(b):(I)The Secretary of Labor shall adjudicate such applications not later than 180 days after the date on which the application is filed. If additional information or documentation is requested by the Secretary during such 180-day period, the Secretary shall adjudicate the application not later than 60 days after the date on which such information or documentation is received.(II)The applicant shall be notified in writing not later than 60 days after the date of filing if the application does not meet the standards for approval.(III)Notification under subclause (II) shall include—(aa)a description of the specific deficiencies in the petition; and(bb)an explanation of the process available to the applicant for the prompt resubmission of a modified petition.;
 and(2)in subparagraph (D), by striking (2) or (3) and inserting (2), (3), (6), or (7).(f)GAO
 StudyNot later than June 30, 2020, the Comptroller General of the United States shall submit to Congress the results of a study on the use by the National Science Foundation of the classification authority provided under section 203(b)(6)(B)(iii)(II) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(6)(B)(iii)(II)), as added by subsection (c).(g)Public
 informationThe Secretary of Homeland Security shall make available to the public on the official website of the Department of Homeland Security, and shall update not less than monthly, the following information, organized by month and fiscal year, with respect to aliens granted status under paragraph (6) or (7) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)), as added by this section:(1)The name, city, and State of each employer who petitioned pursuant to either of such paragraphs on behalf of 1 or more aliens who were granted status in the month and fiscal year to date.(2)The number of aliens granted status under either of such paragraphs in the month and fiscal year to date based upon a petition filed by such employer.(3)The occupations for which such alien or aliens were sought by such employer and the job titles listed by such employer on the petition.(h)Effective
 date(1)In generalThe amendments made by this section shall take effect on October 1, 2015, and shall apply with respect to fiscal years beginning on or after such date.(2)Savings provisionNothing in this subsection may be construed to prohibit the Secretary of Homeland Security from accepting petitions before October 1, 2015, under section 204(a)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F)) relating to alien beneficiaries qualifying under paragraph (6) or (7) of section 203(b) of such Act (8 U.S.C. 1153(b)), as added by subsection (c).3.Elimination of
			 diversity immigrant program(a)Worldwide level
 of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—(1)in subsection (a)—(A)by inserting and at the end of paragraph (1);(B)by striking ; and at the end of paragraph (2) and inserting a period; and(C)by striking paragraph (3); and(2)by striking subsection (e).(b)Allocation of
 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended—(1)by striking subsection (c);(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),;(3)in subsection (e)—(A)by striking paragraph (2); and(B)by redesignating paragraph (3) as paragraph (2);(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b).(c)Procedure for
 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—(1)in subsection (a)(1), by striking subparagraph (I); and(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).(d)Effective
 dateThe amendments made by this section shall take effect on October 1, 2015, and shall apply with respect to fiscal years beginning on or after such date.4.National Science
 Foundation report(a)Report required(1)In generalNot later than 4 years after the date of the enactment of this Act, and every 5 years thereafter, the National Science Foundation shall submit a report regarding the science, technology, engineering, and math workforce in the United States to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Health, Education, Labor, and Pensions of the Senate;(D)the Committee on the Judiciary of the House of Representatives;(E)the Committee on Science, Space, and Technology of the House of Representatives; and(F)the Committee on Education and the Workforce of the House of Representatives.(2)Contract authorityThe National Science Foundation may contract with the National Academies for more detailed studies to support the report required under paragraph (1).(b)ContentsThe report required under subsection (a) shall—(1)assess the extent to which the science, technology, engineering, and math workforce in the United States is meeting the needs of employers and the goal of improving the international economic competitiveness of the United States;(2)assess the success of institutions of elementary, secondary, and higher education in the United States in preparing United States citizens and aliens lawfully admitted to the United States for permanent residence for jobs in the science, technology, engineering, and math workforce;(3)assess the wages, working conditions, and career prospects of United States citizens and aliens lawfully admitted to the United States for permanent residence in the science, technology, engineering, and math workforce;(4)assess the impact of this Act on each of the issues described in paragraphs (1) through (3); and(5)recommend to the Congress whether the amendments made under section 2 of this Act should be reauthorized before the period of their effectiveness has terminated.5.Permanent priority
			 dates(a)In
 generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by adding at the end the following:(i)Permanent
				priority dates(1)In
 generalSubject to paragraph (2) and subsection (h)(3), the priority date for any employment-based petition shall be—(A)the date of filing of the petition with the Secretary of Homeland Security (or the Secretary of State, if applicable); or(B)if the filing of the petition was preceded by the filing of a labor certification with the Secretary of Labor, the date of such labor certification filing.(2)Subsequent
 employment-based petitionsSubject to subsection (h)(3), an alien who is the beneficiary of any employment-based petition that was approvable when filed (including self-petitioners) shall retain the priority date assigned with respect to that petition in the consideration of any subsequently filed employment-based petition (including self-petitions)..(b)Effective
 dateThe amendment made by subsection (a) shall take effect on October 1, 2015, and shall apply to aliens who are a beneficiary of a classification petition pending on or after such date.6.Student visa
			 reform(a)In
 generalSection 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) is amended to read as follows:(F)an alien—(i)who—(I)is a bona fide student qualified to pursue a full course of study in a field of science, technology, engineering, or mathematics (as defined in section 203(b)(6)(B)(ii)) leading to a bachelors or graduate degree and who seeks to enter the United States for the purpose of pursuing such a course of study consistent with section 214(m) at an institution of higher education (as described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) or a proprietary institution of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b))) in the United States, particularly designated by the alien and approved by the Secretary of Homeland Security, after consultation with the Secretary of Education, which institution shall have agreed to report to the Secretary of Homeland Security the termination of attendance of each nonimmigrant student, and if any such institution fails to make reports promptly the approval shall be withdrawn; or(II)is engaged in temporary employment for optional practical training related to such alien’s area of study following completion of the course of study described in subclause (I);(ii)who has a residence in a foreign country which the alien has no intention of abandoning, who is a bona fide student qualified to pursue a full course of study, and who seeks to enter the United States temporarily and solely for the purpose of pursuing such a course of study consistent with section 214(m) at an established college, university, seminary, conservatory, academic high school, elementary school, or other academic institution or in a language training program in the United States, particularly designated by the alien and approved by the Secretary of Homeland Security, after consultation with the Secretary of Education, which institution of learning or place of study shall have agreed to report to the Secretary of Homeland Security the termination of attendance of each nonimmigrant student, and if any such institution of learning or place of study fails to make reports promptly the approval shall be withdrawn;(iii)who is the spouse or minor child of an alien described in clause (i) or (ii) if accompanying or following to join such an alien; or(iv)who is a national of Canada or Mexico, who maintains actual residence and place of abode in the country of nationality, who is described in clause (i) or (ii) except that the alien’s qualifications for and actual course of study may be full or part-time, and who commutes to the United States institution or place of study from Canada or Mexico..(b)AdmissionSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by inserting (F)(i), before (L) or (V).(c)Conforming
 amendmentSection 214(m)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(m)(1)) is amended, in the matter preceding subparagraph (A), by striking (i) or (iii) and inserting (i), (ii), or (iv).(d)Effective
 dateThe amendments made by this section shall take effect on October 1, 2015, and shall apply to nonimmigrants who possess or are granted status under section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)), as amended by subsection (a), on or after such date.7.Expansion of the
			 V nonimmigrant visa program for spouses and children of
			 permanent residents awaiting the availability of an immigrant visa(a)In
 generalSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended—(1)in the matter preceding clause (i), by striking that was filed with the Attorney General under section 204 on or before the date of the enactment of the Legal Immigration Family Equity Act,;(2)in clause (i), by striking 3 years or more; and inserting 1 year or more;; and(3)in clause (ii), by striking 3 years or more have and inserting 1 year or more has.(b)Provisions
 affecting nonimmigrant statusSection 214(q) of the Immigration and Nationality Act (8 U.S.C. 1184(q)) is amended—(1)by striking paragraphs (2) and (3);(2)in paragraph (1)—(A)in subparagraph (A), by striking the Attorney General and all that follows through ; and and inserting the alien may not be authorized to engage in employment in the United States during the period of authorized admission as such a nonimmigrant; and; and(B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and(3)by striking (q)(1) and inserting (q).(c)Effective
 dateThe amendments made by this section shall take effect on October 1, 2015, and shall apply to an alien who—(1)applies for nonimmigrant status under section 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) on or after such date; and(2)is the beneficiary of a classification petition filed under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) before, on, or after such date.8.OffsetThe amounts expended to carry out this Act shall be offset by a corresponding reduction in Federal discretionary spending.